
	
		II
		112th CONGRESS
		1st Session
		S. 1672
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Conrad (for himself
			 and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to clarify that
		  persons who enter into a conspiracy within the United States to traffic illegal
		  controlled substances outside the United States, or engage in conduct within
		  the United States to aid or abet drug trafficking outside the United States,
		  may be criminally prosecuted in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Safe Harbor
			 Elimination Act of 2011.
		2.Amendments to the Controlled Substances Act
			 to clarify conspiracies conducted within the United States may be criminally
			 prosecuted in the United StatesSection 406 of the Controlled Substances Act
			 (21 U.S.C. 846) is amended by—
			(1)inserting (a) before
			 Any; and
			(2)inserting at the end the following:
				
					(b)(1)There is jurisdiction of conduct described
				in paragraph (2) and any person within the United States that commits such
				conduct shall be subject to the same penalties that would apply to the
				activities described in paragraph (2) if the activities were to occur in the
				United States.
						(2)Conduct described in this paragraph is
				conduct in which a person within the United States conspires with, or aids or
				abets, 1 or more persons, without regard to where such other persons are
				located, to engage in activities at any place outside the United States that
				would constitute a violation of this title (except for a violation of section
				404) if committed within the United
				States.
						.
			
